DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 09/15/2021 without traverse of Group II, claims 12-20 for further examination. Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/24/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
5.	Claims 12-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 12, line 4 recites the limitation “the shield”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, 
As regards to claim 12, line 5 recites the limitation “the tire”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the tire” as “the vehicle tire” recited in line 4 and referenced as “the vehicle tire” in line 5. To correct this problem, amend line 5 to recite “the vehicle tire”.
As regards to claim 17, lines 2-3 recite the limitation “the plurality of orifices”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the plurality of orifices” as “the series of orifices” recited in claim 12, line 3. To correct this problem, amend lines 2-3 to recite “the series of orifices”.
As regards to claim 18, lines 2-3 recite the limitation “the plurality of orifices”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the plurality of orifices” as “the series of orifices” recited in claim 12, line 3. To correct this problem, amend lines 2-3 to recite “the series of orifices”.
As regards to claim 20, line 3 recites the limitation “a vehicle tire”, wherein it is unclear whether it is the same vehicle tire as disclosed in claim 12, line 4 or another vehicle tire. For examination purposes, examiner is interpreting “a vehicle tire” as “the vehicle tire” recited in claim 12. To correct this problem, amend line 3 to recite “the vehicle tire”.
Claims 13-20 are rejected at least based on their dependency from claim 12.
Claim Rejections
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 12-15 & 17-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Farmer (US 4,792,191) hereinafter Farmer.
Regarding claim 12, the recitation “to be disposed adjacent a vehicle tire to facilitate cleaning of the vehicle tire without soiling a tire rim of the tire”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Farmer since Farmer meets all the structural elements of the claim and is capable of being disposed adjacent a vehicle tire to facilitate cleaning of the vehicle tire without soiling a tire rim of the tire, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 12, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), comprising: 
a singular planar disc 12, wherein the planar disc 12 comprises at least a portion of a disc and wherein the at least a portion of a disc comprises a series of finger holes 22 (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3), and

As regards to claim 13, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the planar disc 12 comprises plastic (i.e. plastic is considered a thermoplastic as thermoplastic is any plastic material which melts into a soft, pliable form above a certain temperature and solidifies upon cooling) (col 1, ln 48-col 2, ln 14; col 2, ln 56-64; col 3, ln 46-55; fig 1-2; clm 6). 
As regards to claim 14, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the at least a portion of a disc comprises a semicircular halve (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3). 
As regards to claim 15, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the planar disc 12 is rigid (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3). 
As regards to claim 17, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the series of finger holes 22 comprises at least two finger holes 22 (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3). 
Regarding claim 18, the recitation “so as to allow the planar body to be gripped with one hand”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Farmer since Farmer meets all the structural elements of the claim and is capable of allowing the planar body to be gripped with one hand, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 18, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the series of finger holes 22 are configured so as to allow the planar disc 12 to be gripped with one hand (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3). 
In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.

Regarding claim 20, the recitation “so as to allow the planar body to be disposed adjacent a vehicle tire”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Farmer since Farmer meets all the structural elements of the claim and is capable of allowing the planar body to be disposed adjacent a vehicle tire., if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 20, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the planar disc 12 comprises a smooth surface free of obstructions or protrusions so as to allow the planar disc 12 to be disposed adjacent the vehicle tire (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer as applied to claim 12 above, and further in view of Brown (US 6,846,046 B2) hereinafter Brown.
As regards to claim 16, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the planar disc 12 comprises a plastic sheet or the like (col 1, ln 48-col 2, ln 14; col 2, ln 56-64; col 3, ln 46-55; fig 1-2; clm 6), however Farmer does not disclose an acrylic polymer. 
.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..



/JETHRO M. PENCE/Primary Examiner, Art Unit 1717